DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring a balance of electronic money, calculating/correlating between the balance and price, and receiving/selecting payment of the balance of electronic money, which is an abstract idea:
More specifically, Claim 1, and similar Claim 8 and 15 recite:
A method comprising: 
determining a fractional responsibility of an event for at least one occupant of a transport;
receiving information related to the event; 
determining an adjusted fractional responsibility based on the received information and the fractional responsibility; and 
receiving a response from the at least one occupant that satisfies the adjusted fractional responsibility.

The examiner respectfully notes that the limitations noted above, other than a recitation of a processor/memory/medium (Claim 8 and 15) fall under Certain Methods of Human activity as the claims recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The examiner notes these limitations fall under business relations. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites use of processor/memory/medium to aid in performance of the steps claimed. The processor/memory/medium in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor/memory/medium perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   
The claim is not patent eligible.
Further dependent Claim(s) 2-7, 9-14, and 16-20 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 1, 8, and 15.  The examiner further notes concepts of a smart contract and/or block chain, in Claims 3, 4, 7, 10, 11, 14, 17, and 18 are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., blockchain network).  Further such concepts are well-understood, routine, and conventional, see Andersen et al. (US 10,452,776 B2) that describes blockchain/smart contracts, see Background. These claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al. (US 2019/0043121 A1).

Regarding Claim 1, and similarly Claim 8 and 15;
Barnes discloses a method comprising: 
determining a fractional responsibility of an event for at least one occupant of a transport ([0023] - In one example, a first user is on a trip (i.e., event) and they have agreed to pay a twenty dollar fare (i.e., fractal responsibility). A second user wants to participate in a ride share that has a large amount of overlap with the trip of the first user. The second user has provided a twelve dollar desired fare and the user profile and preferences of the users do not prevent them from sharing a ride. In various embodiments, the ride sharing system can utilize various methods for determining the fare split amongst the two users);
receiving information related to the event (FIG. 4 and [0024] -  Referring to FIG. 4, a flowchart of a method 400 for determining a fare split for a ride share in accordance with one or more embodiments of the present invention. As illustrated, at block 402, the method 400 includes transmitting, to a user that is currently using a transportation service, a request to participate in a ride share on a current trip (i.e., information related to the event). The request includes a proposed fare contribution for the ride share and an estimated impact on the current trip); 
(FIG. 4 and [0023] - In various embodiments, the ride sharing system can utilize various methods for determining the fare split amongst the two users. In one example, the ride sharing system can propose the ride share to the first user reflecting a twelve dollar decrease in their fare, i.e., giving the first user the entire amount that the second user is willing to pay. In another example, the ride sharing system can propose the ride share to the first user reflecting a ten dollar decrease in the first rider's fare and an increase to the driver of two dollars. In a further example, the ride sharing system can propose the ride share to the first user and ask the first user to provide an amount that the first user would want to require to accept the ride share. In the last scenario, the first user and the second user could even split the difference between the amounts that each is willing to pay, assuming that there is a positive overlap, or they could elect to split a portion of the overlap with the driver. In exemplary embodiments, the type of offers from the above types that a user would prefers could be stored as part of a user's ride sharing preferences file that is used to identify compatible ride share participants and [0024] - The request includes a proposed fare contribution for the ride share and an estimated impact on the current trip. In exemplary embodiments, the ride sharing system can provide the user with a range of typically proposed fare contributions and can calculate the estimated impact on the current trip); and 
receiving a response from the at least one occupant that satisfies the adjusted fractional responsibility ([0025] - Next, as shown at block 404, the method 400 includes receiving, from the user, a response to the request indicating one of an acceptance of the ride share, a denial of the ride share, and a counteroffer for the ride share. In exemplary embodiments, the counteroffer includes a requested fare contribution that the user would accept for the proposed ride share. At decision block 406, the method 400 includes determining if the response accepts the requested ride share. If the response accepted the requested ride share, the method 400 proceeds to block 408 and transmits the acceptance to the requestor of the ride share. Next, the method 400 includes transmitting an updated itinerary for the current trip, including the ride share, to a driver of the current trip, as shown at block 410).

Regarding Claim 2, and similarly Claim 9 and 16;
Barnes discloses the method to Claim 1.
Barnes further discloses wherein the response is received from the at least one occupant before the event or after the event ([0024]-[0025] - As illustrated, at block 402, the method 400 includes transmitting, to a user that is currently using a transportation service, a request to participate in a ride share on a current trip (i.e., information related to the event)... Next, as shown at block 404, the method 400 includes receiving, from the user, a response to the request indicating one of an acceptance of the ride share, a denial of the ride share, and a counteroffer for the ride share).

Regarding Claim 5, and similarly Claim 12 and 19;
Barnes discloses the method to Claim 1.
Barnes further discloses wherein the transport is at least one of a non-autonomous transport, a semi-autonomous transport and a fully autonomous transport ([0013] – ride share... driver).


Regarding Claim 6, and similarly Claim 13 and 20;
Barnes discloses the method to Claim 1.
Barnes further discloses wherein the response is received from a mobile device associated with the at least one occupant ([0018] and [0025]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2019/0043121 A1) in view of Rao et al. (US 2020/0134592 A1).

Regarding Claim 3 and similarly Claim 10 and 17;
Barnes discloses the method to Claim 1.
Barnes further discloses wherein a (FIG. 2 – Ride-sharing system and [0019] – profile of each user of the ride sharing system and [0023] – a first user is on a trip and they have agreed to pay a twenty dollar fair and [0025] - receiving, from the user, a response to the request indicating one of an acceptance of the ride share, a denial of the ride share, and a counteroffer for the ride share ).
Barnes fails to explicitly disclose the use of a smart contract to store [information]	However, in an analogous art, Rao teaches a block-chain based local peer to peer network for individual users and groups of users to share vehicles and associated on-demand services, see [0002], ridesharing,  in which smart contracts are used to store [information] ([0040] - In another embodiment, the system architecture 100 may include support for providing one or more smart contracts (not shown) and associated details on the peer-to-peer network 112 operating under the blockchain protocol 113. In particular, the smart contracts may include details of the underlying business logic and transactional details (e.g., details related to the parties involved, terms of service, terms of payment, and the like in a digital contract format) which may serve to ensure that the provider 104 will be paid by the client 102 upon successful completion of a service and/or the usage of the product (e.g., the vehicle))).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rao to the system of Barnes to include a block-chain based local peer to peer network for individual users and groups of users to share vehicles and associated on-demand services, see [0002], ridesharing,  in which smart contracts are used to store [information] block-chain based local peer to peer network for individual users and groups of users to share vehicles and associated on-demand services, see [0002], ridesharing,  in which smart contracts are used to store [information] .
One would have been motivated to combine the teachings of Rao to Barnes to do so as it provides / allows increase net utilization of one or more vehicles that they own an further advertise the services that they can provide (Rao, [0015]). 

Regarding Claim 4 and similarly Claim 11 and 18;
Barnes discloses the method to Claim 1.
Barne further discloses wherein the ([0025] - Next, as shown at block 404, the method 400 includes receiving, from the user, a response to the request indicating one of an acceptance of the ride share, a denial of the ride share, and a counteroffer for the ride share. In exemplary embodiments, the counteroffer includes a requested fare contribution that the user would accept for the proposed ride share. At decision block 406, the method 400 includes determining if the response accepts the requested ride share. If the response accepted the requested ride share, the method 400 proceeds to block 408 and transmits the acceptance to the requestor of the ride share. Next, the method 400 includes transmitting an updated itinerary for the current trip, including the ride share, to a driver of the current trip, as shown at block 410).
Barnes fails to explicitly disclose the use of a smart contract to execute a [transaction].	However, in an analogous art, Rao teaches a block-chain based local peer to peer network for individual users and groups of users to share vehicles and associated on-demand services, see [0002], ridesharing,  in which smart contracts are used to execute a [transaction] ([0040] - In another embodiment, the system architecture 100 may include support for providing one or more smart contracts (not shown) and associated details on the peer-to-peer network 112 operating under the blockchain protocol 113. In particular, the smart contracts may include details of the underlying business logic and transactional details (e.g., details related to the parties involved, terms of service, terms of payment, and the like in a digital contract format) which may serve to ensure that the provider 104 will be paid by the client 102 upon successful completion of a service and/or the usage of the product (e.g., the vehicle))).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rao to the system of Barnes to include a block-chain based local peer to peer network for individual users and groups of users to share vehicles and associated on-demand services, see [0002], ridesharing,  in which smart contracts are used to store [information] block-chain based local peer to peer network for individual users and groups of users to share vehicles and associated on-demand services, see [0002], ridesharing,  in which smart contracts are used to execute a [transaction]
One would have been motivated to combine the teachings of Rao to Barnes to do so as it provides / allows increase net utilization of one or more vehicles that they own an further advertise the services that they can provide (Rao, [0015]). 

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2019/0043121 A1) in view of Amin (US 2015/0012341 A1) and Rao et al. (US 2020/0134592 A1).

Regarding Claim 7 and similarly Claim 14;
Barnes discloses the method to Claim 1.
Barnes fails to explicitly disclose wherein an outcome of the event, related to a non-vehicle controlling occupant is committed to a transaction of a blockchain of the non-vehicle controlling occupant.
(Amin, [0039] - For example, the user can request a transport service to get from point 1 to point 2. At any time during progress of the transport service, the user and one friend (e.g., Friend 1) can agree to share the fare for the transport service. Friend 1 can choose to share the fare for the user whether or not Friend 1 is actually riding with the user in the vehicle).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Amin to the system/occupants of Barnes to include to include wherein an outcome of the event, related to a non-vehicle controlling occupant is committed to a transaction ...  of the non-vehicle controlling occupant
One would have been motivated to combine the teachings of Amin to Barnes to do so as it provides / allows dynamically provides information to a user about a fee for the service during the progress of the service (Amin, [0012]).
Further, in an analogous art, Rao teaches events... committed to a transaction of a blockchain ([0041] - In one embodiment, data (e.g., files) stored on the peer-to-peer network 112 under a blockchain protocol 113 may be distributed and replicated across the nodes of the peer-to-peer network 112, which may enable more transparency and provide additional tamper-resistance as compared with implementations not including the blockchain protocol 113. In another embodiment, the stored data may include, but not be limited to, payment history, the a provider's 104 address and the nature of the service (e.g., towing, plowing, etc.) or product (e.g., vehicle type, model, color, etc.) provided, information detailing the client's 102 request to access the data (e.g., time-stamp, device origination type, etc.), and/or a smart contract which includes aspects of the business logic to payout the a given provider 104).

One would have been motivated to combine the teachings of Rao to Barnes to do so as it provides / allows increase net utilization of one or more vehicles that they own an further advertise the services that they can provide (Rao, [0015]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627